NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Amendment
In the amendment dated February 16, 2021, applicant amended the claims to overcome the objections and rejections set forth in the Office Action dated November 20, 2020.  In view of the amendment and applicant’s remarks, all claim objections and rejections are withdrawn.
The examiner notes that applicant uses the transitional phrase “comprises” in independent claim 1.  This term is interpreted to be equivalent to the transitional phrase “comprising.”  See MPEP § 2111.03.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1 and the claims that depend from claim 1, see page 5 of the Office Action dated November 20, 2020.  
Applicant has amended independent claim 9 to require that the composite of the claimed device contain 0.1 to 10 weight % of halogenated cellulosic material.  The closest prior art of record with respect to claim 9 is the same prior art of record discussed on page 5 of the Office Action dated November 20, 2020.  Claim 9 is nonobvious over the closest prior art of record for the same reason that claim 1 is nonobvious over the closest prior art of record.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767